DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 25 January 2022.
Claims 1-7 are pending and have been presented for examination.

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive.

Applicant argues (see page 8):
As shown above, in NISHIKAWA, because the erase-suspend plan table 14j is based on the number of erased blocks, and the plan adjustment table 14k is based on the write queue depth (QD) rather than based on a size of a free buffer space of the buffer memory as recited in claim 1, NISHIKAWA’s erase suspend operation is different than the claimed erase suspend operation as recited in claim 1.
Accordingly, NISHIKAWA fails to show at least a suspend-limit changer configured to dynamically change an erase suspend-limit based on a size of a free buffer space of the buffer memory, which is calculated in the flash translation layer or the suspend-limit changer, as recited in claim 1.
NISHIKAWA is silent as to whether the flash translation layer or the suspend-limit changer calculates the size of the free buffer space of the buffer memory. On pages 5 and 6, the instant Office Action asserts that NISHIKAWA (para. [0089]) shows a measured queue depth. However, para. [0089] merely shows that the memory controller 10 determines the number of program suspends to be executed on the basis of the 
The Examiner respectfully disagrees.  NISHIKAWA does disclose the use of a table to adjust the suspend limit.  However, the portion of the table that is utilized is based on the free space of the write buffer.  The amount of free space in the write buffer dictates how much delay in program or erase operation can be tolerated by the host system (see [0089]-[0090]).  The amount of free space in the write buffer is calculated and the free space value is correlated with the budget counts for suspending write and erase operations (see [0090]).  Finally, the calculation of the write buffer free space is done by a control unit that controls suspension of operations (see [0094]).  The control unit acquires the free space in the write buffer (see [0097]-[0098]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAZO (U.S. Patent Application Publication #2017/0371585) in view of NISHIKAWA (U.S. Patent Application Publication #2020/0303012) and MICHELONI (U.S. Patent Application Publication #2017/0176053). 

1. LAZO discloses A memory controller comprising: memory channel controllers (see [0050]-[0051]: memory controller of an SSD, the controller includes multiple channel controllers) configured to perform erase, program, read (see [0041]: efficient performance of read, write and garbage collection {erase}), erase suspend and program suspend operations (see NISHIKAWA and MICHELONI below) for flash memories (see [0050]: NAND flash chips); a flash translation layer configured to control an operation of the memory channel controllers to process write/read commands (see [0050]: FTL), allocate a buffer space in a buffer memory in response to a write command in the write/read commands (see [0075]: sufficient space is allocated in the buffer memory in response to receiving host data for a write operation), temporarily store data in the allocated buffer space (see [0075]: data is stored in the allocated buffer space), and deallocate the buffer space after the data is programmed to the flash memory (see [0085]: after the write is completed, the allocated space is released); a host interface configured to receive the write/read commands from a host and transmit the received write/read commands to the flash translation layer (see [0047]: communication interfaces link the host and the storage device); and a suspend-limit changer configured to dynamically change an erase suspend- limit based on the size of a free buffer space of the buffer memory, the erase suspend-limit being a maximum allowed number of erase suspend operations, wherein the size of the free buffer space is calculated in the flash translation layer or the suspend-limit changer (see NISHIKAWA and MICHELONI below).
LAZO fails to disclose erase suspend and program suspend operations and a suspend-limit changer configured to dynamically change an erase suspend- limit based on the size of a free buffer space of the buffer memory, the erase suspend-limit being a maximum allowed number of erase suspend operations, wherein the size of the free buffer space is calculated in the flash translation layer or the suspend-limit changer.
NISHIKAWA discloses erase suspend and program suspend operations (see [0077]-[0079]: suspending erase and program operations) and a suspend-limit changer configured to dynamically change an erase suspend- limit based on the size of a free buffer space of the buffer memory (see [0226]-[0228]: suspend plan is adjusted based on the write queue depth; [0241]: all the suspend plan tables can be adjusted together, which would include the program suspend and the erase suspend; [0090]: the available space in the write buffer influences the number of suspend operations issued; [0099]: setting of suspend budget by the controller), (see [0082]-[0084]: count of available erase-suspend and program-suspend operations), wherein the size of the free buffer space is calculated in the flash translation layer or the suspend-limit changer (see [0094]-[0098]: the control unit that is responsible for suspending operations also retrieves the free buffer space value).  Implementing erase/program suspend operation in an SSD is beneficial to allow the system to ensure that key parameters, such as Quality of Service, are met during device operation (see MICHELONI [0001]-[0005]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify the system disclosed by LAZO to include program/erase suspend operations with dynamic limits, as disclosed by NISHIKAWA.  One of ordinary skill in the art would be motivated to make such a modification to ensure the device meets quality of server expectations, as taught by MICHELONI.  LAZO, NISHIKAWA and MICHELONI are all analogous references as they are directed to management of SSD’s.

2. The memory controller according to claim 1, wherein the suspend-limit changer is configured to change the erase suspend-limit by referring to a reference table in which erase suspend-limits are recorded for preset sizes of free buffer spaces (see NISHIKAWA [0082]: suspend plan table; [0090]: relationship between available buffer space and suspend count).

(see NISHIKAWA [0080], [0082]: SRAM or DRAM memory to store the management table).

4. The memory controller according to claim 2, wherein the flash translation layer is configured to calculate the size of the free buffer space (see NISHIKAWA [0089]: measured queue depth) and the suspend-limit changer is configured to change the erase suspend-limit so as to correspond to the calculated size of the free buffer space by referring to the reference table (see NISHIKAWA: [0090]: relationship between available buffer space and suspend count; [0099]: setting of suspend budget).

5. The memory controller according to claim 2, wherein the suspend-limit changer is configured to: calculate the size of the free buffer space (see NISHIKAWA [0089]: measured queue depth; see [0098]: calculator to determine the free space of the write buffer); and change the erase suspend-limit so as to correspond to the calculated size of the free buffer space by referring to the reference table (see NISHIKAWA: [0090]: relationship between available buffer space and suspend count; [0099]: setting of suspend budget).

6. The memory controller according to claim 2, wherein the memory channel controllers are configured to: count a number of erase suspend operations; and upon input of a read command during an erase operation to process a write command in the read/write commands from the host, perform an erase suspend operation and a read (see NISHIKAWA [0092]: table stores the available suspend counts, when the controller decides to perform a suspend operation the table is referenced, if there is a count available the suspend is performed and the available count is reduced, if there is no count available then no suspend is performed).

7. LAZO discloses A storage device comprising: a flash memory; and the memory controller configured to control the flash memory according to claim 1 (see [0050]: SSD with a controller to control the flash memory; see claim 1 above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136